      Case 1:19-cv-01124-GBW-KK Document 14 Filed 02/11/20 Page 1 of 1



                       UNITED STATE DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO


DAVID HAROLD HANSON,                         )      Case No. 19-CV-1124-GBW-KK
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )
                                             )
FORREST FENN,                                )
                                             )
      Defendant.                             )
                                             )

                              ENTRY OF APPEARANCE

          COMES NOW, Sommer Karnes & Associates, LLP (Karl H. Sommer) and

hereby enters its appearance in this case on behalf of Defendant Forrest Fenn.

                                      Respectfully submitted,

                                      SOMMER KARNES & ASSOCIATES, LLP

                                      By: /s/ Karl H. Sommer_________________
                                             Karl H. Sommer
                                             khs@sommerkarnes.com
                                             P.O. Box 2476
                                             Santa Fe, NM 87504
                                             (505) 989-3800


                            CERTIFICATE OF SERVICE

         I hereby certify a true and correct copy of this Entry of Appearance was mailed,
first class mail, to Plaintiff at 2077 Windham Way, Colorado Springs, Colorado, 80906
and emailed to Plaintiff at Dave@rcos.net on this 11th day of February, 2020.

                                      By: /s/ Karl H. Sommer_________________
                                             Karl H. Sommer
